DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and correcting Drawing objection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wrapping a mid-section of an extension rod around the conductor” (of claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10, 11 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winton (US 445,790) in view of Sherman (US 4,620,059).


Regarding Claim 1, Winton discloses a (galloping motion disruptor) (Fig 3-6), comprising: a first disruptor rod (1-3,9) and a second disruptor rod (4-6,8), each of the first and second disruptor rods comprising a first end portion (portion about 2, portion about 5; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), a second end portion (portion about 3, portion about 6; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), and a mid-section (portion about 1, portion about 4; note that the claim language has not defined any structural boundaries to define “section” and thus is interpreted broadly as an undefined region or area) between the first end portion and the second end portion, the second end portion (portion about 3, portion about 6) comprising a hook section (see Fig 3-6 showing hook portions; note that the claim language has not defined any structural boundaries to define “section” and thus is interpreted broadly as an undefined region or area), wherein the hook sections (portion about 3, portion about 6) of the first and second disruptor rods are connectable to each other.
	Winton does not disclose the first end portion comprising a helical gripping section.
	Sherman teaches of a (galloping motion) disruptor (Fig 1-6), comprising: a first disruptor rod (10) comprising a first end portion (portion about 14 or 16; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), the first end portion (portion about 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disruptor as disclosed by Winton, wherein the first end portion comprising a helical gripping section as taught by Sherman, in order to dampen vibration, prevent damage, vary an aerodynamic profile of a cable, increase aerodynamic stability, tightly encircle and grip a cable and suppress wind induced motions (Sherman, Column 1, lines 6-57,Column 4, lines 1-3).
Claim states in the preamble of the claim, “galloping motion disruptor”, however the preamble does not have patentable weight and therefore the device lacks the limitation of galloping motion disruptor.

 2113 [R-l] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED
STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.)

Regarding Claim 2, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the galloping motion disruptor (Fig 3-6), wherein the first disruptor rod (1-3,9) and the second disruptor rods (4-6,8) (are each an extruded preform).
Claim states a “are each an extruded preform” but “are each an extruded preform” does not represent product structure but only refers to the process by which the rod is formed.  Thus the Claim is a product claim that recites a process step(s) of extruding and preforming and is thus treated as a product-by-process claim.

Regarding Claim 3, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the (galloping motion) disruptor, wherein the first disruptor rod and the second disruptor rod are each formed from a plastic.  
Sherman teaches of a (galloping motion) disruptor (Fig 1-6), wherein the disruptor rod is formed from a plastic (Column 3, lines 20-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disruptor as taught by Winton in view of Sherman, wherein the first disruptor rod and the second disruptor rod are each formed from a plastic as taught by Sherman, in order to provide suitable characteristics and a non-metallic material (Sherman, Column 1, lines 6-57,Column 4, lines 1-3) and furthermore as Winton already teaches the need for “insulating apart electric lines” (Winton, page 1, lines 12-18).

Regarding Claim 4, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the (galloping motion) disruptor, wherein the first disruptor rod and the second disruptor rod are each formed from a polyvinyl chloride.  
Sherman teaches of a (galloping motion) disruptor (Fig 1-6), wherein the disruptor rod is formed from a polyvinyl chloride (Column 3, lines 20-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disruptor as taught by Winton in view of insulating apart electric lines” (Winton, page 1, lines 12-18).

Regarding Claim 5, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the galloping motion disruptor (Fig 3-6), wherein the first disruptor rod (1-3,9) and the second disruptor rod (4-6,8) are each a generally solid rod (see Fig 4-6 showing the structure is solid and not formed of a gas or liquid).

Regarding Claim 6, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the (galloping motion) disruptor, wherein the first disruptor rod and the second disruptor rod each have a maximum outer diameter of between 0.4 inches and 1.5 inches.
Sherman teaches of a (galloping motion) disruptor, wherein first disruptor rod has a maximum outer diameter of between 0.4 inches and 1.5 inches (Column 3, lines 24-32; “diameter of approximately one-half inch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disruptor as taught by Winton in view of Sherman, wherein the first disruptor rod and the second disruptor rod each have a maximum outer diameter of between 0.4 inches and 1.5 inches as taught by Sherman, 

Regarding Claim 7, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the galloping motion disruptor (Fig 3-6), wherein the hook section (portion about 3,6) of each of the first disruptor rod (1-3,9) and the second disruptor rod (4-6,8) comprises a curved portion (annotated CURVED PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), an inwardly-extending linear portion (annotated INWARDLY-EXTENDING LINEAR PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area; note that the claim language has not defined a datum of reference to establish “inwardly”), and an outwardly-extending linear portion (annotated OUTWARDLY-EXTENDING LINEAR PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area; note that the claim language has not defined a datum of reference to establish “inwardly”).


    PNG
    media_image1.png
    451
    700
    media_image1.png
    Greyscale

Annotated Fig 3 – 5 from Winston (US 445,790)

Regarding Claim 8, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the galloping motion disruptor (Fig 3-6), wherein the hook section of each of the first disruptor rod and the second disruptor rod defines a gap (annotated GAP), and wherein a minimum width (vertical distance of GAP) of the gap (annotated GAP) is less than a maximum diameter (distance across rod; diameter is interpreted to mean width; see Fig 3,5 showing the gap is less than a maximum diameter of the rod) of the one of the first disruptor rod or the second disruptor rod.

Regarding Claim 10, Winton discloses a method (for reducing conductor galloping) (Fig 3-6; page 1, lines 1-45; “forming”, “molding”, page 2, lines 49-120), the method comprising: attaching a gripping section (section about 2) of a first disruptor rod (1-3,9) on the conductor (14’), the first disruptor rod (1-3,9) comprising a first end portion (portion about 2, portion about 5; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), a second end portion (portion about 3, portion about 6; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), and a mid- section (portion about 1, portion about 4; note that the claim language has not defined any structural boundaries to define “section” and thus is interpreted broadly as an undefined region or area) between the first end portion and the second end portion, the first end portion comprising the gripping section, the second end portion (portion about 3, portion about 6) comprising a hook section (see Fig 3-6 showing hook portions; note that the claim language has not defined any structural boundaries to define “section” and thus is interpreted broadly as an undefined region or area); attaching a gripping section (section about 5) of a second disruptor rod (4-6,8) on the conductor (14’), the second disruptor rod (4-6,8) comprising a first end portion (portion about 5), a second end portion (portion about 6), and a mid-section (section about 4) between the first end portion and the second end portion, the first end portion comprising the gripping section (see Fig 3-6), the second end portion comprising a hook section (see Fig 3-6); connecting the hook sections (section about 3, section about 6) of the first and second disruptor rods together.

Sherman teaches of a method (for reducing conductor galloping) (Fig 1-6; Column 1, lines 5-7), the method comprising: attaching a helical gripping section (see Fig 1-6 showing helical grip; Column 3, lines 30-37) of a first disruptor rod (10) on the conductor (12), the first disruptor rod (10) comprising a first end portion (portion about 14 or 16), the first end portion comprising the helical gripping section (Column 3, lines 30-37); and wrapping (see Fig 4-6) mid-sections of the disruptor rod (10) around the conductor (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Winton, comprising the helical gripping sections and wrapping the mid-section of the disruptor rod around the conductor as taught by Sherman, in order to dampen vibration, prevent damage, vary an aerodynamic profile of a cable, increase aerodynamic stability, tightly encircle and grip a cable and suppress wind induced motions (Sherman, Column 1, lines 6-57,Column 4, lines 1-3), such as to wrap the mid-sections of the first and second disruptor rods around the conductor.
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 11, Winton in view of Sherman teaches the limitations of the preceding claim, including a first and second rod with helical gripping sections, and Sherman further teaches the method (Fig 3-6), wherein a maximum inner diameter 
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 14, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the method (Fig 3-6), wherein the first disruptor rod (1-3,9) and the second disruptor rod (4-6,8) are each a generally solid rod (see Fig 4-6 showing the structure is solid and not formed of a gas or liquid).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 15, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the method, wherein the first disruptor rod and the second disruptor rod each have a maximum outer diameter of between 0.4 inches and 1.5 inches.
diameter of approximately one-half inch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Winton in view of Sherman, wherein the first disruptor rod and the second disruptor rod each have a maximum outer diameter of between 0.4 inches and 1.5 inches as taught by Sherman, in order to provide suitable characteristics (Sherman, Column 1, lines 6-57,Column 4, lines 1-3) and in order to dampen vibration, prevent damage, vary an aerodynamic profile of a cable, increase aerodynamic stability, tightly encircle and grip a cable and suppress wind induced motions (Sherman, Column 1, lines 6-57,Column 4, lines 1-3).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 16, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the method (Fig 3-6), wherein the hook section (portion about 3,6) of each of the first disruptor rod (1-3,9) and the second disruptor rod (4-6,8) comprises a curved portion (annotated CURVED PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area), an inwardly-extending linear portion (annotated INWARDLY-EXTENDING LINEAR PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area; note that the claim language has not defined a datum of reference to establish “inwardly”), and an outwardly-extending linear portion (annotated OUTWARDLY-EXTENDING LINEAR PORTION; note that the claim language has not defined any structural boundaries to define “portion” and thus is interpreted broadly as an undefined region or area; note that the claim language has not defined a datum of reference to establish “inwardly”).

Regarding Claim 17, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the method (Fig 3-6), wherein the hook section of each of the first disruptor rod and the second disruptor rod defines a gap (annotated GAP), and wherein a minimum width (vertical distance of GAP) of the gap (annotated GAP) is less than a maximum diameter (distance across rod; diameter is interpreted to mean width; see Fig 3,5 showing the gap is less than a maximum diameter of the rod) of the one of the first disruptor rod or the second disruptor rod.

Regarding Claim 18, Winton in view of Sherman teaches the limitations of the preceding claim and Winton discloses the method (Fig 3-6), wherein the hook sections (section about 3, section about 6; note that the claim language has not defined the structural boundaries of “section”) of the first and second disruptor rods (1-9) are directly connected together (see Fig 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winton (US 445,790) in view of Sherman (US 4,620,059) as applied to claim 1 above and further in view of Trowbridge (US 5,515,582).

Regarding Claim 9, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the (galloping motion) disruptor, further comprising an extension rod, the extension rod comprising a first end portion, a second end portion, and a mid- section between the first end portion and the second end portion, the first end portion and the second end portion each comprising a hook section, wherein the first end portion hook section of the extension rod is connectable to the hook section of the first disruptor rod and the second end portion hook section of the extension rod is connectable to the hook section of the second disruptor rod.
Trowbridge (also in the field of wire supporting devices) teaches of a structure (Fig 6; Column 4, lines 18-29; “When a repair device 10 is required that is longer than a length of a single body 12, a plurality of bodies 12 may be interconnected to provide a longer structure. For example, as shown in FIG. 6, two bodies 12 are joined at respective hooks 16 thereof. Hook ends 14 may then be coupled with the wire 38 in a manner described above. It can be appreciated that if three or more bodies are required to span a particular wire break, hook 16 of one body 12 may be coupled to hook 14 of an adjacent body 12 to further increase the span of the device 10”), further comprising an extension rod (12), the extension rod (12) comprising a first end portion (portion about 16), a second end portion (portion about 14), and a mid- section (portion between 14 and 16) between the first end portion and the second end portion, the first end portion and the second end portion each comprising a hook section (Column 3, lines 10-18; “hook”), wherein the first end portion hook section of the extension rod is connectable to a hook section (portion about 16 of adjacent 12) of a first disruptor rod It can be appreciated that if three or more bodies are required to span a particular wire break, hook 16 of one body 12 may be coupled to hook 14 of an adjacent body 12 to further increase the span of the device 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disruptor as taught by Winton in view of Sherman, further comprising an extension rod, the extension rod comprising a first end portion, a second end portion, and a mid- section between the first end portion and the second end portion, the first end portion and the second end portion each comprising a hook section, wherein the first end portion hook section of the extension rod is connectable to the hook section of the first disruptor rod and the second end portion hook section of the extension rod is connectable to the hook section of the second disruptor rod as taught by Trowbridge, in order to increase the span of a device, provide a longer interconnection, and span across a greater distance (Trowbridge, Column 1, lines 31-36, Column 2, lines 25-28,Column 4, lines 19-28).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winton (US 445,790) in view of Sherman (US 4,620,059) as applied to claim 10 above and further in view of Wang (US 6,372,984 B1).

Regarding Claim 12, Winton in view of Sherman teaches the limitations of the preceding claim.

Wang teaches of a method (Column 1, lines 4-7; Fig 1-2), wherein a maximum pitch of a mid-section (section about 14 shows a long pitch) of a first disruptor rod (10) greater than a maximum pitch of a helical gripping section (portion about 12 showing shorter pitch between helical turns) of the first disruptor rod (10).  (Note that the claim language has not defined pitch and what elements are used to define a pitch.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Winton in view of Sherman, wherein a maximum pitch of the mid-section of the first disruptor rod and a maximum pitch of the mid-section of second disruptor rod are each greater than a maximum pitch of the helical gripping section of the first disruptor rod and a maximum pitch of the helical gripping section of the second disruptor rod as taught by Wang, in order to provide a safer installation, meet an intended application, and securely mount a cable (Wang, Column 2, lines 1-11, Column 3, lines 1-36).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Winton (US 445,790) in view of Sherman (US 4,620,059) as applied to claim 10 above and further in view of Schlein (US 3,288,918).

Regarding Claim 13, Winton in view of Sherman teaches the limitations of the preceding claim.
Winton does not explicitly disclose the method of claim 10, wherein the first disruptor rod and the second disruptor rods are each an extruded preform.
Schlein teaches of a method (Column 1, lines 10-14, Column 2, lines 34-48), wherein a line support structure (Fig 1-6; 10) is an extruded preform (Column 2, lines 34-48; “a tube of polyvinyl chloride or other resilient plastic material 10 which is slit helically throughout its length at 12 to provide a ribbon helix having closed convolutions. It is pointed out that the material can be any of the well known resilient plastics or of resilient metal. The plastic may be of the insulating type or it may be conductive. In addition, the element can be made in other ways than described, such as by extruding or by winding a ribbon around a heated mandrel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Winton in view of Sherman, wherein the first disruptor rod and the second disruptor rods are each an extruded preform as taught by Schlein, in order to manufacture a helical article from a resilient plastic like PVC and form convolutions (Schlein, Column 1, lines 10-14, Column 2, lines 34-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896